Citation Nr: 0826411	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the left wrist.

3.  Entitlement to service connection for a disability of the 
cervical segment of the spine.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
November 1979, and from January 1981 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.  The veteran presented testimony before the 
Board in May 2008 via a video conference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The Board notes that when the RO issued the Statement of the 
Case (SOC) in May 2005 and the Supplemental Statement of the 
Case (SSOC) in January 2008, it treated the issues involving 
the wrist and knee as new claims.  However, the RO had 
previously denied the veteran's claim on these issues in July 
1993.  However, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, these 
issues have been reclassified to that involving new and 
material and noted on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be awarded VA 
compensation benefits for disabilities of the neck, left 
wrist, and left knee.  He maintains that he injured his 
cervical spine during basic training and that his wrist and 
knee were also injured through training exercises.  

With respect to the veteran's wrist and knee disabilities, as 
noted above the RO has not addressed the issues as one to 
reopen based on new and material evidence.  As such, the RO 
has not properly informed the veteran of what he must submit 
in order to reopen his claim.  Moreover, the RO has not told 
the veteran how he can prevail on his claim based on new and 
material evidence.  The United States Court of Appeals for 
Veterans Claims, hereinafter the Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  Hence, the issues 
involving the wrist and knee should be remanded so that the 
AMC/RO may provide adequate notice to the veteran as defined 
by the holding in Kent.

With respect to the neck disability, the records reflect that 
while the veteran was in service he was indeed treated for 
torticollis or neck strain.  The more recent medical records 
do suggest that the veteran has been diagnosed as having a 
disability that affects the cervical segments of the spine.  
The same records indicate that the veteran underwent a VA 
examination of the neck in January 2008.  Nevertheless, that 
examination report is somewhat equivocal and confusing in 
that the examiner acknowledged that the veteran had a service 
injury to the neck and noted that since service, the veteran 
continued to suffer from pain and stiffness of the neck.  He 
further noted that the veteran developed arthritis in the 
neck and implied that the arthritis and other neck complaints 
were related to the inservice neck strain.  However, the 
doctor then ended his evaluation by stating that the 
arthritis was not related to the injury the veteran suffered 
in service.  In other words, the examiner wrote conflicting 
statements within the examination report.  

Because there is a lack of nonconflicting medical 
information, either from a private or VA doctor, concerning 
the etiology of the veteran's cervical spine disability, it 
is the opinion of the Board that this issue should be 
returned to the RO for the purpose of obtaining such an 
opinion.  That is, the Board believes that a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, including the 
veteran's service medical records, should be accomplished, so 
that the disability evaluation will be a fully informed one 
in regards to the appellant's claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2007) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2007) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Thus, the claim is remanded 
for the purpose of obtaining additional medical information 
that would provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2007) for the issues 
involving the left wrist and left knee, 
including an explanation as to what 
constitutes "new" and "material" 
evidence in his case, including a 
description of the basis of the prior 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
RO/AMC should also send to the veteran 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2007) as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should arrange for an 
examination of the cervical segment of 
the spine of the veteran by an 
orthopedist who has not previously seen 
or treated the veteran.  The AMC/RO 
should schedule said examination at the 
VA Medical Center - Wade Park.  The 
purpose of this examination is to 
ascertain the etiology of the veteran's 
current neck disability.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
neck disability.  The examiner is asked 
to state whether it is at least as likely 
as not any found disability of the 
cervical segment of the spine is related 
to any in-service disease or injury or to 
his service in general or to a service-
connected disability.  The examiner 
should comment on whether any change in 
use or the favoring of his lower back 
(which is service-connected) would affect 
the cervical segment of the spine.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must specifically determine whether new 
and material evidence has been submitted sufficient to reopen 
a claim for service connection for disabilities of the left 
wrist and left knee, and, if so, whether service connection 
is warranted.  If the benefits sought on appeal remain 
denied, the appellant should be provided a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

